PCIJ_AB_41_CustomsRegime_LNC_NA_1931-07-20_ORD_01_AJ_01_EN.txt. or

. DISSENTING OPINION.

The undersigned,

Whereas the question submitted to the Court for advisory
opinion according to its actual terms only relates to Austria’s
international obligations towards States which have signed the
Treaty of Saint-Germain and Protocol No. I of Geneva of
October 4th, 1922: as, in these conditions, Austria is a Party
to the dispute with reference to which the Court’s opinion is
asked, whereas Germany is not; |

Whereas Germany’s intervention in the present proceedings,
under the terms of Article 73 of the Rules of Court, cannot
endow her with the capacity of a Party to the dispute in
question ; as accordingly, the question whether, Germany and
Austria being in the same interest, Article 31, paragraph 4,
of the Statute should be applied, does not arise,

Are of opinion :

That Austria was entitled to appoint a judge ad hoc in
. accordance with paragraph 2 of the said Article 31.

(Signed) M. ADATCI.
» ) ROSTWOROWSKI.
» ) RAFAEL ALTAMIRA.
) ANZILOTTI.
) Wane CHUNG-HuI.

32

(
(
(
(

2)

58
